 

Exhibit 10.1

FINANCIAL ENGINES, INC.

Form of Executive Severance and Change in Control Agreement

 

This Executive Severance and Change in Control Agreement (the “Agreement”) is
made and entered into by and between [●] (“Executive”) and Financial Engines,
Inc., a Delaware corporation (the “Company”), effective as of ______________,
2016 (the “Effective Date”).

RECITALS

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) believes it is imperative (i) to assure that the Company will have
the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat, or occurrence of a Change in Control and (ii) to provide
Executive with an incentive to continue Executive’s employment through any
Change in Control to maximize the value of the Company upon such Change in
Control for the benefit of its stockholders.

The Committee believes it is in the best interests of the Company to enter into
this Agreement to provide for the payment of severance benefits to Executive in
the event that Executive is subject to qualifying employment terminations, and
additional benefits if such qualifying employment terminations occur in
connection with a Change in Control.

Certain capitalized terms used in the Agreement are defined in Section 5 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

  

SECTION 1.

ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the limitations set forth in this Section 1 and
Section 3, in the event of a Covered Termination of Executive, the Company shall
provide the severance benefits described in Section 2 to Executive.

(b) Exceptions to Benefit Entitlement. Executive will not be entitled to
benefits under this Agreement in any one or more of the following circumstances:

(i) Executive’s employment terminates or is terminated for any reason other than
a Covered Termination.

(ii) Executive does not confirm in writing that he or she shall be subject to
the Company’s Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”).

(iii) Executive has failed to timely execute or has revoked the Release
described in Section 3(a).

(iv) Executive has failed to return all Company Property. For this purpose,
“Company Property” means all paper and electronic Company documents (and all
copies thereof) created and/or received by Executive during his or her period of
employment with the Company (or any Affiliate) and other Company (or Affiliate)
materials and property which Executive has in his or her possession or control,
including, but not limited to, files, notes, drawings records, plans, forecasts,
reports, studies, analyses, proposals, agreements, financial information,
research and development information, sales and marketing information,
operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, leased vehicles, computers, computer equipment,
software programs, facsimile machines, mobile telephones, servers), credit and
calling cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any

1

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

proprietary or confidential information of the Company or any Affiliate (and all
reproductions thereof in whole or in part). As a condition to receiving benefits
under this Agreement, Executive must not make or retain copies, reproductions or
summaries of any such documents, materials or property. However, Executive is
not required to return his or her personal copies of documents evidencing
Executive’s hire, termination, compensation, benefits, equity awards and stock
options and any other documentation received as a shareholder of the Company.

(v) Executive has failed to tender his or her resignation from each officer or
director position held at the Company and/or its Affiliates upon request of the
Company made on or after the Covered Termination.

(vi) Executive has failed to enter into a nondisparagement agreement in a form
approved by the Company, which agreement may be incorporated into the Release.

 

(c) Termination and Forfeiture of Benefits. Executive’s right to receive unpaid
benefits provided under this Agreement shall terminate immediately and Executive
shall be obligated to return any benefits already received under this Agreement
within 20 business days if, without the prior written approval of the Company,
Executive:

(i) willfully breaches a material provision of the Confidentiality Agreement at
any time;

(ii) induces any of the Company’s (or Affiliate’s) then current clients,
customers, suppliers, vendors, distributors, licensors, licensees or other third
party to terminate their existing business relationship with the Company (or
Affiliate) or interferes in any other manner with any existing business
relationship between the Company (or Affiliate) and any then current client,
customer, supplier, vendor, distributor, licensor, licensee or other third party
at any time prior to or during the period Executive is otherwise receiving
benefits under this Agreement;

(iii) fails to reasonably cooperate (including, but not limited to, meeting with
the Company’s counsel to prepare for any discovery, mediation, arbitration,
trial, administrative hearing or other proceeding or to act as a witness) with
the Company in the investigation, defense or prosecution of any claims or
actions against or on behalf of the Company or any of its Affiliates at any time
prior to or during the period Executive is otherwise receiving benefits under
this Agreement, except in the case of a third party proceeding in which
Executive is a named party and has not yet entered into a joint defense
agreement with the Company (or Affiliate), provided that the Company must
reimburse Executive for reasonable out-of-pocket expenses Executive may incur in
connection with any such cooperation (excluding foregone wages, salary, or other
compensation); or

(iv) willfully breaches the Release described in Section 3(a) at any time.

 

SECTION 2.

AMOUNT OF BENEFITS.

In the event of Executive’s Covered Termination (including a Change in Control
Termination) on or after the Effective Date, Executive shall be entitled to
receive the benefits provided by this Section 2.

(a) Cash Severance Benefits.  Subsequent to the effectiveness of the Release
described in Section 3(a), the following cash severance payments shall be paid
in accordance with Section 4.

(i) In the case of a Covered Termination that does not qualify as a Change in
Control Termination, the Company shall make continuing severance payments equal
to Executive’s monthly base pay (excluding incentive pay, premium pay,
commissions, overtime, bonuses, other forms of variable compensation and any
fringe benefits) in effect immediately prior to the Covered Termination (or in
the event of a Good Reason resignation pursuant to Section 5(j)(ii), the monthly
base pay in effect immediately prior to the reduction in salary referenced
therein) for [12 months/6 months]1 in accordance with the Company’s ordinary
payroll procedures then in effect; provided, however that the Company, in its
sole discretion, may

 

1 

NTD:  12 months for CEO; 6 months for all others.

2

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

instead accelerate such continuing severance to a single lump sum payment equal
to [12 months/6 months]2 of the Executive’s monthly base pay as described in
this section to the extent that such acceleration would not violate Section 409A
of the Code.

(ii) In the case of a Covered Termination that qualifies as a Change in Control
Termination, the Company shall:

(A) make a lump sum payment equal to the product of [18 /12]3 multiplied by
Executive’s monthly base pay (as defined in Section 2(a)(i)), less any amounts
previously paid in installments pursuant to Section 2(a)(i) as a result of the
Executive’s termination occurring within two months prior to the Change in
Control; provided, however that if the specific Change in Control transaction
that causes Executive’s Termination to qualify as a Change in Control
Termination does not qualify as a “change in control event” in the meaning of
Treasury Regulation § 1.409A-3(i)(5), then instead of being paid in a lump sum,
the foregoing amount will be paid ratably over [18/12] months in accordance with
the Company’s ordinary payroll procedures then in effect; and

(B) make a lump sum payment to Executive equal to the product of [150%/100%]4
multiplied by Executive’s target bonus amount under the Company’s annual bonus
plan generally applicable to its Exchange Act Section 16 officers (expressly
excluding any sales compensation plan or program) as in effect immediately prior
to the Change in Control; provided, however that if Executive’s bonus plan or a
portion of Executive’s bonus plan in effect on the date of the Change in Control
Termination provides for specific treatment of the bonus plan or portion of the
bonus plan in connection with a Change in Control (or words of like import),
whether or not a termination of employment is also required, then instead of the
preceding bonus severance amount, Executive’s rights with respect to such bonus
plan or portion of such bonus plan shall be determined under the bonus plan
terms in connection with the Change in Control.

(b) Health Continuation Coverage.

(i) In the case of a Covered Termination that that does not qualify as a Change
in Control Termination, if Executive elects continuation coverage under the
Company’s medical, dental, and vision plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), then the Company shall
pay the corresponding COBRA premiums for the medical, dental, and vision
coverages that Executive and his or her dependents received immediately prior to
the date of the Covered Termination for [12/6]5 months following the date of the
Covered Termination.

(ii) In the case of a Covered Termination that qualifies as a Change in Control
Termination, if Executive elects COBRA continuation coverage under the Company’s
medical, dental, and vision plans, then the Company shall pay the corresponding
COBRA premiums for the medical, dental, and vision coverages that Executive and
his or her dependents received immediately prior to the date of the Covered
Termination for 12 months following the date of the Covered Termination.

(iii) Notwithstanding Section 2(b)(i)-(ii), to the extent that the Company’s
reimbursement of such premiums is reasonably expected to result in the
imposition of penalties or other adverse tax consequences under the Patient
Protection and Affordable Care Act of 2010 and the related regulations and
guidance promulgated thereunder, the Company may instead provide Executive with
payments during the relevant period that are equivalent in value to the premium
payments otherwise payable hereunder (or such lesser amount that is reasonably
determined by the Company to constitute the greatest benefit that may be made
available to Executive without resulting in any penalties or other adverse tax
consequences under the

 

2 

NTD:  12 months for CEO; 6 months for all others.

3 

NTD:  18 months for CEO; 12 months for all others.

4 

NTD:  150% for CEO; 100% for all others

5 

NTD:  12 months for CEO; 6 months for all others

3

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

Patient Protection and Affordable Care Act of 2010) but without regard as to
whether Executive continues health insurance coverage under the Company’s group
health plan.

(iv) Payments described in Section 2(b)(i)-(ii) shall be made only at the
Company’s discretion following Executive’s death or the effective date of
Executive’s coverage by a medical, dental, or vision insurance plan of a
subsequent employer. Executive shall be required to notify the Company
immediately if Executive becomes covered by a medical, dental, or vision
insurance plan of a subsequent employer. Executive is solely responsible for
filing any necessary paperwork to elect COBRA coverage. Upon the conclusion of
the Company-paid benefits period described in Section 2(b)(i) or (ii), Executive
will be responsible for the entire payment of premiums required under COBRA for
the remaining COBRA period.

(v) For purposes of this Section 2(b), (i) any references to COBRA shall be
deemed to refer also to analogous provisions of state law, and (ii)  applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.

(c) Outplacement Benefits.  In the case of any Covered Termination (whether or
not qualifying as a Change in Control Termination), the Company will offer
Executive career transition services provided by a third-party vendor selected
by the Company, to be paid for by the Company for 12 months following the date
of the Covered Termination.  

(d) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of Executive’s
termination date (except to the extent that a conversion privilege may be
available thereunder).

(e) Additional Benefits. Notwithstanding the foregoing, the Committee may, in
its sole discretion, provide benefits in addition to those set forth in this
Section 2 to Executive.

 

SECTION 3.

LIMITATIONS ON BENEFITS.

(a) Release. In order to be eligible to receive benefits under this Agreement,
Executive must execute and return to the Company a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B, or Exhibit C
(the “Release”) within the post-termination deadline specified in the Release
(which shall be no more than 45 calendar days after Executive’s termination of
employment), and such Release must become effective in accordance with its
terms; provided, however, no such Release shall require Executive to forego any
unpaid salary, any accrued but unpaid vacation pay or any benefits payable
pursuant to this Agreement.  Unless a Change in Control has occurred, the
Company, in its sole discretion, may modify the form of the required Release to
comply with applicable law and shall determine the form of the required Release,
which may be incorporated into a separation agreement or other agreement with
Executive.

(b) Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce Executive’s severance benefits, in whole or in part, by any
other severance benefits, pay in lieu of notice, or other similar benefits
payable to Executive by the Company (or any Affiliate) that become payable in
connection with Executive’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act or comparable state law or (ii) a
written employment or severance agreement with the Company (or Affiliate).  The
benefits provided under this Agreement are intended to satisfy, in whole or in
part, any and all statutory obligations and other contractual obligations of the
Company (or any Affiliate), including benefits provided by offer letter or
employment agreements, that may arise out of Executive’s termination of
employment, and the Company shall so construe and implement the terms of this
Agreement.  In the Company’s sole discretion, such reductions may be applied on
a retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s (or Affiliate’s)
statutory or other contractual obligations.

(c) Parachute Payments. Except as otherwise provided in an agreement between
Executive and the Company (or any Affiliate), if any payment or benefit
Executive would receive in connection with a Change in Control from the

4

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. The Company may consult with advisors
to determine the Reduced Amount, and the Company’s determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this provision, the Company and
its advisors may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
shall bear all costs in connection with any calculations contemplated
hereby.  In the event that the Reduced Amount is less than the Payment would be
absent this provision, the reduction shall be applied first to any Payments that
are not subject to Section 409A of the Code, and then shall be applied to
benefits (if any) that are subject to Section 409A of the Code.

(d) Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or any retirement benefits received by Executive after the date of Executive’s
termination of employment with the Company (or Affiliate), except for health
continuation coverage provided pursuant to Section 2(b).

(e) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, Executive is not eligible to receive benefits under this Agreement or
pursuant to other contractual obligations more than one time. This Agreement is
designed to provide certain severance pay and change in control benefits to
Executive pursuant to the terms and conditions set forth in this Agreement. The
payments pursuant to this Agreement are in addition to, and not in lieu of, any
unpaid salary, bonuses, benefits or expense reimbursements (for expenses
incurred and submitted consistent with the Company’s expense reimbursement
policy) to which Executive may be entitled for the period ending with
Executive’s Covered Termination.

(f) Effect of Reemployment. In the event of Executive’s reemployment by the
Company (or any Affiliate) during the salary continuation payment period
specified in Section 2(a), the Committee, in its sole and absolute discretion,
may require Executive to forego, repay to the Company or relinquish the right to
retain all or a portion of the severance benefits provided pursuant to this
Agreement as a condition of reemployment.

 

SECTION 4.

TIME OF PAYMENT AND FORM OF BENEFITS.

(a) General Rules. For the avoidance of doubt, in no event shall payment of any
benefit set forth in Section 2 be made prior to the effective date of the
Release described in Section 3(a). Except as otherwise set forth in Section 4(b)
or 4(d), the cash severance benefits under Section 2(a) of this Agreement, if
any, shall commence with the payroll period next following the effective date of
the Release.  If a Release has become effective prior to the effective date of a
Change in Control, and additional benefits are to be provided under this
Agreement pursuant to a Change in Control Termination, such additional benefits
shall be paid by the later of (x) the ordinarily scheduled payment date pursuant
to the immediately preceding sentence and (y) ten calendar days following the
Change in Control.

(b) Application of Section 409A.

(i) For the avoidance of doubt, it is intended that all payments under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9) of the Treasury Regulations.

5

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

(ii) Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Agreement that the Company reasonably determines
constitute “deferred compensation” within the meaning of Section 409A of the
Code and the Treasury Regulations and other guidance thereunder and any state
law of similar effect (collectively, the “Deferred Severance Benefits”) shall
not commence in connection with Executive’s termination of employment unless and
until Executive has also incurred a “separation from service” (as such term is
defined in Section 1.409A-1(h) of the Treasury Regulations), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional tax under Section 409A(a)(1)(B)(i)(II)
of the Code. It is intended that each installment of any Deferred Severance
Benefits is a separate “payment” for purposes of Section 1.409A-2(b)(2)(i) of
the Treasury Regulations.

 

(iii) If the Company reasonably determines that the Executive is, on the
termination of service, a “specified employee” of the Company (as such term is
defined in Section 409A(a)(2)(B)(i) of the Code) then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A of the Code, the timing of the Deferred Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one calendar day after Executive’s “separation from service” (as such term
is defined in Section 1.409A-1(h) of the Treasury Regulations), or (ii) the date
of Executive’s death (such applicable date, the “Specified Employee Initial
Payment Date”).  

 

(iv) In the event that the period during which Executive may review or revoke
the Release extends across two calendar years, any Deferred Severance Benefits
shall not be payable until the first day of the latter calendar year (the
“Release Period Payment Date”).  In the event that any payments are delayed to a
Specified Employee Initial Payment Date or a Release Period Payment Date, the
Company shall (A) pay to Executive a lump sum amount equal to the sum of the
Deferred Severance Benefits that Executive would otherwise have received through
the Specified Employee Initial Payment Date or Release Period Payment Date, as
applicable, if the commencement of the payment of the Deferred Severance
Benefits had not been so delayed pursuant to Section 4(b)(iii)-(iv) and (B)
immediately thereafter commence paying the balance of the Deferred Severance
Benefits in accordance with the applicable payment schedules set forth in this
Agreement.

(c) Withholding. All payments under this Agreement will be subject to all
applicable withholding obligations of the Company (or any Affiliate), including,
without limitation, obligations to withhold for federal, state and local income
and employment taxes.

(d) Indebtedness of Executive. If Executive is indebted to the Company (or any
Affiliate) on the effective date of his or her Covered Termination, the Company
reserves the right to offset any severance payments under this Agreement by the
amount of such indebtedness.

 

SECTION 5.

DEFINITIONS.

For purposes of this Agreement, except as set forth in Executive’s Participation
Notice, the following terms are defined as follows:

(a) “Affiliate” means any Entity, if the Company and/or one or more other
Affiliates own not less than 50% of such Entity.

(b) “Cause” means termination of Executive’s employment for any of the following
reasons:

(i)  Executive’s breach of any fiduciary duty owed to the Company or any
Affiliate or any restrictive covenant agreements (including confidentiality,
non-competition and non-solicitation) with the Company or its Affiliates, and,
Executive’s failure to cure such breach within 30 calendar days after written
notice (except Executive is not entitled to any cure period if the Committee
determines in good faith the breach is incurable and in no case may Executive be
entitled to more than one right to cure with respect to this Section 5(b)(i) in
any 12-month period);

6

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

 

(ii)  Executive’s failure to use his or her best efforts to promote the
interests of the Company or any of its Affiliates or to devote his or her full
business time and efforts to the business and affairs of the Company and its
Affiliates or Executive’s engagement in insubordination, and any such failure or
insubordination is not cured by Executive within 10 calendar days after written
notice to Executive by the Company or any of its Affiliates (except Executive is
not entitled to any cure period if the Committee determines in good faith that
such failure or insubordination is incurable and in no case may Executive be
entitled to more than one right to cure with respect to this Section 5(b)(ii) in
any 12-month period);

 

(iii) Executive’s gross negligence, willful misconduct, fraud, embezzlement or
material act of dishonesty relating to the affairs of the Company or any of its
Affiliates;

 

(iv) Executive’s engagement in any conduct or declaration (oral or written) of
any statement which materially impairs, impugns, denigrates, disparages or
negatively reflects upon the name, reputation or business interests of the
Company or any of its Affiliates;

 

(v) Executive’s conviction of or plea of guilty or nolo contendere to (A) any
misdemeanor relating to the affairs of the Company or any of its Affiliates or
involving actions causing material damage to the Company’s or its Affiliates’
reputation or goodwill or (B) any felony;

 

(vi) Executive’s abuse of drugs or alcohol in a manner that impedes Executive’s
work performance; or

 

(vii) Executive’s engagement in a willful violation of any federal or state
securities laws, rules or regulations.

The determination that a termination of Executive’s employment is either for
Cause or without Cause shall be made by the Company in its sole discretion.

(c) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) a change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:
(A) had been directors of the Company as of the later of (1) the Effective Date
of this Agreement or (2) the date 24 months prior to the date of the event that
may constitute a Change in Control (the “Original Directors”); or (B) were
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of (1) the Original
Directors who were still in office at the time of the election or nomination and
(2) the directors whose election or nomination was previously so approved by
Original Directors;

(ii) any Exchange Act Person who by the acquisition or aggregation of
securities, is or becomes the Owner, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any Exchange Act Person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such Exchange Act Person’s ownership of
securities, shall be disregarded until such Exchange Act Person increases in any
manner, directly or indirectly, such Exchange Act Person’s Ownership of any
securities of the Company;

 

(iii) the consummation of a merger or consolidation of the Company with or into
another Entity or any other corporate reorganization, if Exchange Act Persons
who were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization Own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding

7

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

securities of each of (A) the continuing or surviving Entity and (B) any direct
or indirect parent corporation of such continuing or surviving Entity; or

(iv) The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

For clarity, the term Change in Control shall not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
domicile of the Company or to create a holding company that will be owned in
substantially the same proportions by the Exchange Act Persons who held the
Company’s securities immediately before such transaction.

(d) “Change in Control Termination” means a Covered Termination which occurs
during the period beginning two months prior to a Change in Control and ending
12 months after a Change in Control.  A resignation by Executive for Good Reason
will be deemed to have occurred on the date that Executive properly provided the
corresponding written notice of Good Reason to the Company for purposes of
determining whether Executive’s resignation occurred during the requisite
timeframe to be a Change in Control Termination.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Covered Termination” means either an involuntary termination of Executive’s
employment with the Company (or Affiliate) without Cause (other than involuntary
termination due to the death or disability of Executive) or Executive’s
resignation of employment with the Company (or Affiliate) for Good Reason.

(g) “Entity” means a corporation, partnership, limited liability company or
other entity.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) an Entity Owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their Ownership of stock
of the Company.

(j) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events:

(i) a material diminution of Executive’s authority, duties, position or
responsibilities relative to the Executive’s authority, duties, position or
responsibilities in effect immediately prior to such reduction;

 

(ii) a material reduction in Executive’s base salary, other than in connection
with an across-the-board reduction applicable to all Exchange Act Section 16
executive officers of the Company;

 

(iii) a material change in Executive’s principal work location, provided that in
no event will a relocation of less than fifty (50) miles be material for this
purpose; or

 

(iv) a material breach of this Agreement by the Company or its successor (or one
of their respective Affiliates).

To the extent the Change in Control results in the Company (or a successor to
the Company by merger, consolidation or the like), continuing in existence as a
direct or indirect subsidiary of an acquirer, Executive’s authority, duties,
position and responsibilities will not be deemed to be materially diminished
under Section 5(j)(i) if, following a Change in Control, Executive retains
substantially the same authority, duties and responsibilities with

8

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

respect to the Company’s operations in effect prior to the Change in Control, it
being understood that a change in Executive’s job title shall not by itself be a
basis for termination for Good Reason.

Notwithstanding the foregoing, Executive shall have “Good Reason” for his or her
resignation only if: (a)  Executive notifies the Company in writing, within 30
calendar days after the occurrence of one of the foregoing event(s), specifying
the event(s) constituting Good Reason; (b) the Company does not cure such
condition within 30 calendar days following its receipt of such notice or states
unequivocally in writing that it does not intend to attempt to cure such
condition; and (c) Executive resigns from employment within 60 calendar days
following the end of the period within which the Company was entitled to remedy
the condition constituting Good Reason but failed to do so.

 

(k) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(l) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, Owned by
the Company, and (ii) any partnership, limited liability company or other entity
in which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital) of more than 50%.

(m) “Treasury Regulations” means the Department of Treasury Regulations.

   

SECTION 6.

RIGHT TO INTERPRET; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Committee shall have the exclusive discretion and
authority to establish rules, forms, and procedures for the administration of
this Agreement, and to construe and interpret this Agreement and to decide any
and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of this Agreement,
including, but not limited to, (i) whether a Covered Termination has occurred,
(ii) whether a Change in Control has occurred and (iii) the amount of benefits
paid under this Agreement. The rules, interpretations, computations and other
actions of the Committee shall be binding and conclusive on Executive.

 

(b) Amendment or Termination. The Company reserves the right to unilaterally
amend or terminate this Agreement at any time; provided, however, that no such
amendment or termination that adversely affects Executive shall occur following
a Change in Control or a Covered Termination unless Executive consents in
writing to such amendment or termination.  Any action amending or terminating
this Agreement shall be in writing and executed by a duly authorized officer of
the Company.

 

SECTION 7.

INTEGRATION.

This Agreement constitutes the entire agreement of the parties hereto with
respect to the payment of severance benefits in connection with termination of
Executive’s employment and it supersedes in their entirety all prior
representations, understandings, undertakings or agreements with respect
thereto, [including but not limited to the Executive’s Offer letter dated
December 21, 2000]6; provided, however, that this Agreement does not supersede
the terms of any prior equity incentive agreements between Company and
Executive, including but not limited to the 2013-2017 Long-Term Incentive
Program and agreements thereunder.  In addition, this Agreement shall supersede
any generally applicable severance or change in control plan, policy, or
practice, whether written or unwritten, that otherwise applies or becomes
applicable to Executive.  

 



 

6 

NTD:  CEO only

9

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

SECTION 8.

NO IMPLIED EMPLOYMENT CONTRACT.

This Agreement shall not be deemed (a) to give any employee or other person any
right to be retained in the employ of the Company (or any Affiliate), or (b) to
interfere with the right of the Company (or any Affiliate) to discharge any
employee or other person at any time, with or without cause, and with or without
advance notice, which right is hereby reserved.

 

SECTION 9.

LEGAL CONSTRUCTION, VENUE AND WAIVER OF JURY TRIAL.

(a)  Construction.  This Agreement is intended to be governed by and shall be
construed in accordance with the laws of the State of California.  

(b) Arbitration.  Except as prohibited by law, any legal dispute between
Executive and the Company (or between the Executive and any of the Company’s
Affiliates, directors, officer, employees, shareholders, agents, predecessors,
successors or assigns, each of whom is hereby designated a third party
beneficiary of this Agreement regarding arbitration) arising out of the
Executive’s employment or this Agreement (“Disputes”) shall be resolved through
final and binding arbitration in Santa Clara, California under the Federal
Arbitration Act and, to the extent not inconsistent with or preempted by the
Federal Arbitration Act, the Arbitration Rules set forth in California Code of
Civil Procedure Section 1280 et seq.  Nothing in this arbitration provision is
intended to limit any right Executive may have to file a charge or claim with
(or, to the extent not barred by the Release, to obtain relief from) the
National Labor Relations Board, or other federal or state agencies.  The parties
agree that such arbitration shall be conducted on an individual basis only, not
a class, representative or collective basis, and hereby waive any right to bring
classwide, collective or representative claims before any arbitrator or in any
forum.  This arbitration provision is not intended to modify or limit
substantive rights or the remedies available to the parties, including the right
to seek interim relief, such as injunction or attachment, through judicial
process, which shall not be deemed a waiver of the right to demand and obtain
arbitration.

(c) Venue.  With respect to any Disputes that are not arbitrated pursuant to
Section 9(b), the Company and Executive consent to the exclusive jurisdiction
of, and venue in, the state courts in Santa Clara County in the State of
California (or in the event of exclusive federal jurisdiction, the courts of the
Northern District of California).  The Company and Executive hereby irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the venue of any dispute arising out of or relating to this
Agreement or the transactions contemplated hereby being brought in such court or
any defense of inconvenient forum for the maintenance of such dispute or
proceeding.  The Company and Executive agree that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each of the Company and Executive irrevocably and
unconditionally waives, to the fullest extent permitted by law, any right it may
have to a trial by jury in respect of any litigation as between the parties
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating
hereto.    

  

SECTION 10.

GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or Executive pursuant to the terms of this Agreement shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties,
in the case of the Company, at its corporate headquarters to the attention of
the Company’s then General Counsel, and, in the case of Executive, at the
address as set forth in the Company’s employment file maintained for Executive
as previously furnished by Executive or such other address as a party may
request by notifying the other in writing.

(b) Transfer and Assignment. The rights and obligations of Executive under this
Agreement may not be transferred or assigned without the prior written consent
of the Company. This Agreement shall be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder. If Executive shall die while any
amounts are payable to Executive hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s estate.

10

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

(c) Unfunded Benefits.  The benefits described in this Agreement shall be
unfunded, and all benefits hereunder shall be paid only from the general assets
of the Company.  This Agreement is intended not to be subject to the provisions
of the Employee Retirement Income Security Act of 1974 (ERISA).

(d) Advice.  Executive acknowledges that he or she has been advised to obtain
tax and financial advice regarding the consequences of entering into this
Agreement.

(e) Waiver. Any party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Agreement. The rights granted the parties herein are
cumulative and shall not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.

 

(f) Severability. Should any provision of this Agreement be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

(g) Section Headings. Section headings in this Agreement are included for
convenience of reference only and shall not be considered part of this Agreement
for any other purpose.

 

[Signatures on following page]

 

 

 

11

Financial Engines, Inc.

Form Change of Executive Severance and Change in Control Agreement

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized director or officer, as of the day and
year first set forth above.

 

 

 

 

 

 

 

 

FINANCIAL ENGINES, INC.

 

 

 

EXECUTIVE

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Its:

 

[Chief Executive Officer or, if Executive is CEO,

 

 

 

 

 

 

 

Chairman of the Compensation Committee]

 

 

 

Print Name

 

 

 

[Signature page of Executive Severance and Change in Control Agreement]

 

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Executive
Severance and Change in Control Agreement entered into on [●], 2016 (the
“Agreement”) between myself and Financial Engines, Inc. (the “Company”) and in
this Release Agreement between myself and the Company (the “Release”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release may only be modified by a writing signed by both me and a duly
authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Agreement.

I hereby confirm my obligations under the Confidentiality Agreement.

In exchange for the consideration to be provided to me under the Agreement to
which I am not otherwise entitled, I hereby release and forever discharge the
Company and its owners, agents, officers, shareholders, employees, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns
(collectively “Releasees”) from any and all causes of action, obligations,
costs, expenses, damages, penalties, actions, liabilities, and benefits
(including attorneys’ fees and costs actually incurred), of whatever character,
in law or in equity, known or unknown, suspected or unsuspected, statutory and
non-statutory, matured or un-matured, of any and every kind whatsoever, based on
any act, omission, event, occurrence, or non-occurrence from the beginning of
time to the date I execute this Release (“Released Claims”).

The Release includes, but is not limited to, release of any and all claims
arising out of my employment with the Company or Company-affiliates and the
termination of that employment.  This includes a release of any rights or claims
I may have under the Age Discrimination in Employment in Employment Act, as
amended by the Older Workers' Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Fair
Labor Standards Act, the Pregnancy Discrimination in Employment Act, the Civil
Rights Act of 1991, the Fair Credit Reporting Act, the Rehabilitation Act, the
United States and [California Constitutions, the California Fair Employment and
Housing Act, the California Family Rights Act, the California Private Attorney
General Act, any other provision of the California Labor, Government and Civil
Codes], or any other federal, state or local laws or regulations relating to
terms and conditions of employment.  The Release also includes any claims for
wages, accrued vacation, expenses, overtime, commissions, bonuses, stock
options, penalties, and/or other compensation, failure to maintain records of
hours worked, failure to provide itemized wage statements, of failure to produce
requested personnel or wage related information.  The Release also includes
claims for wrongful discharge, breach of express or implied contract, promissory
estoppel, retaliation, fraud, misrepresentation, intentional and negligent
infliction of emotional distress, defamation, slander, libel, discrimination,
harassment, and any claims that the Company or any Company-affiliate has dealt
with me unfairly or in bad faith.  The Release also includes any claims related
to my ownership of or interest in any stock, options or other Company equities
including claims under the Securities Act of 1933, the Securities Exchange Act
of 1934, [the California Corporations Code] or any other federal, state or local
laws or regulations relating to the ownership, sale or regulation of securities.

Nothing in this Release is to be construed to interfere with my ability to file
a charge with, or assist/participate in an investigation conducted by the Equal
Employment Opportunity Commission or any other agency pursuant to any law that
expressly prohibits waiver of such rights.  However, I acknowledge that I have
waived any ability to collect, directly or indirectly, any monetary or
nonmonetary award based on any Released Claims.  

I have not given or sold any claim discussed in this Release to anyone and I
have not filed a lawsuit, claim, or charge with any court or government agency
asserting any Released Claims.  I will not bring or participate in any class
action, derivative action, representative action or collective action against
the Company which asserts, in whole or in part, any claim(s) which arose prior
to the date I sign this Release whether or not such claims are covered by the
Release.

A-1

 

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

By signing below, I expressly waive any benefits of Section 1542 of the Civil
Code of the State of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

I do not intend to release any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or any
claims that I may not release as a matter of law, including but not limited to
claims for indemnity, or any claims for enforcement of the Agreement.  To the
fullest extent permitted by law, any dispute regarding the scope of this general
release shall be determined by an arbitrator under the procedures set forth in
the arbitration clause in the Agreement.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have 21 calendar days to consider this Release
(although I may choose to voluntarily to sign it sooner); (d) I have seven
calendar days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth calendar day after I sign this Release
(“Effective Date”).

I agree that I will not disparage Releasees or their products or services with
any written or oral statement.  The Company agrees that it will instruct its
current executive officers to not disparage me with any written or oral
statement.  Nothing in this Release shall prohibit me or the Company from
providing truthful information in response to a subpoena or other legal process,
prohibit or impair me or the Company from complying with all applicable laws, or
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.  With regard to equity
compensation, I acknowledge that I have reviewed the attached Equity Summary,
which details the terms of my grants, and I agree to the accuracy of the
information contained therein.  I acknowledge and agree that I have no right to
acquire equity of Company other than as specified in Equity Summary.  

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 21 calendar days following the
date it is provided to me, and I must not revoke it during the seven calendar
day revocation period referenced above.

 

EXECUTIVE

 

 

Name:

 

 

 

 

Date:

 

 

 

Attachments:

 

Equity Summary

Confidentiality Agreement

Important Information Regarding FNGN Transactions

 

A-2

 

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Executive
Severance and Change in Control Agreement entered into on [●], 2016 (the
“Agreement”) between myself and Financial Engines, Inc. (the “Company”) and in
this Release Agreement between myself and the Company (the “Release”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release may only be modified by a writing signed by both me and a duly
authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Agreement.

I hereby confirm my obligations under the Confidentiality Agreement.

In exchange for the consideration to be provided to me under the Agreement to
which I am not otherwise entitled, I hereby release and forever discharge the
Company and its owners, agents, officers, shareholders, employees, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns
(collectively “Releasees”) from any and all causes of action, obligations,
costs, expenses, damages, penalties, actions, liabilities, and benefits
(including attorneys’ fees and costs actually incurred), of whatever character,
in law or in equity, known or unknown, suspected or unsuspected, statutory and
non-statutory, matured or un-matured, of any and every kind whatsoever, based on
any act, omission, event, occurrence, or non-occurrence from the beginning of
time to the date I execute this Release (“Released Claims”).

The Release includes, but is not limited to, release of any and all claims
arising out of my employment with the Company or Company-affiliates and the
termination of that employment.  This includes a release of any rights or claims
I may have under the Age Discrimination in Employment in Employment Act, as
amended by the Older Workers' Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Fair
Labor Standards Act, the Pregnancy Discrimination in Employment Act, the Civil
Rights Act of 1991, the Fair Credit Reporting Act, the Rehabilitation Act, the
United States and [California Constitutions, the California Fair Employment and
Housing Act, the California Family Rights Act, the California Private Attorney
General Act, any other provision of the California Labor, Government and Civil
Codes], or any other federal, state or local laws or regulations relating to
terms and conditions of employment.  The Release also includes any claims for
wages, accrued vacation, expenses, overtime, commissions, bonuses, stock
options, penalties, and/or other compensation, failure to maintain records of
hours worked, failure to provide itemized wage statements, of failure to produce
requested personnel or wage related information.  The Release also includes
claims for wrongful discharge, breach of express or implied contract, promissory
estoppel, retaliation, fraud, misrepresentation, intentional and negligent
infliction of emotional distress, defamation, slander, libel, discrimination,
harassment, and any claims that the Company or any Company-affiliate has dealt
with me unfairly or in bad faith.  The Release also includes any claims related
to my ownership of or interest in any stock, options or other Company equities
including claims under the Securities Act of 1933, the Securities Exchange Act
of 1934, [the California Corporations Code] or any other federal, state or local
laws or regulations relating to the ownership, sale or regulation of securities.

Nothing in this Release is to be construed to interfere with my ability to file
a charge with, or assist/participate in an investigation conducted by the Equal
Employment Opportunity Commission or any other agency pursuant to any law that
expressly prohibits waiver of such rights.  However, I acknowledge that I have
waived any ability to collect, directly or indirectly, any monetary or
nonmonetary award based on any Released Claims.  

I have not given or sold any claim discussed in this Release to anyone and I
have not filed a lawsuit, claim, or charge with any court or government agency
asserting any Released Claims.  I will not bring or participate in any class
action, derivative action, representative action or collective action against
the Company which asserts, in whole or in

B-1

 

 

 

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

part, any claim(s) which arose prior to the date I sign this Release whether or
not such claims are covered by the Release.

By signing below, I expressly waive any benefits of Section 1542 of the Civil
Code of the State of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

I do not intend to release any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or any
claims that I may not release as a matter of law, including but not limited to
claims for indemnity, or any claims for enforcement of the Agreement.  To the
fullest extent permitted by law, any dispute regarding the scope of this general
release shall be determined by an arbitrator under the procedures set forth in
the arbitration clause in the Agreement.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have 45 calendar days to consider this Release
(although I may choose to voluntarily to sign it sooner); (d) I have seven
calendar days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth calendar day after I sign this Release
(“Effective Date”).

I further acknowledge that I have received the disclosure required by 29 U.S.C.
§ 626 (f)(1)(H), which is attached hereto as Appendix I.

I agree that I will not disparage Releasees or their products or services with
any written or oral statement.  The Company agrees that it will instruct its
current executive officers to not disparage me with any written or oral
statement.  Nothing in this Release shall prohibit me or the Company from
providing truthful information in response to a subpoena or other legal process,
prohibit or impair me or the Company from complying with all applicable laws, or
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.  I hereby represent that I
have been paid all compensation owed and for all hours worked, I have received
all the leave and leave benefits and protections for which I am eligible, and I
have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.  With regard to equity compensation, I acknowledge
that I have reviewed the attached Equity Summary, which details the terms of my
grants, and I agree to the accuracy of the information contained therein.  I
acknowledge and agree that I have no right to acquire equity of Company other
than as specified in Equity Summary.  

B-2

 

 

 

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 45 calendar days following the
date it is provided to me, and I must not revoke it during the seven calendar
day revocation period referenced above.

 

EXECUTIVE

 

 

Name:

 

 

 

 

Date:

 

 

 

Attachments:

 

Equity Summary

Confidentiality Agreement

Important Information Regarding FNGN Transactions

Appendix I : Disclosure Under Title 29 U.S. Code Section 626(F)(1)(H)

 

B-3

 

 

 

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

APPENDIX I

DISCLOSURE UNDER TITLE 29 U.S. CODE SECTION 626(F)(1)(H)

 

Confidentiality Provision:

  

The information contained in this document is private and confidential. You may
not disclose this information to anyone except your professional advisors.

[Job classifications/positions] informed on [date] of the termination of their
employment are eligible to participate in the severance package program. The
factors considered in selecting employees for employment termination on
[                    ] were: [                    ]. A selected employee age 40
or more years will have up to forty-five (45) calendar days to review the terms
and conditions of the severance package and release agreement.

 

 

 

 

 

 

EMPLOYEES ELIGIBLE FOR THE SEVERANCE PACKAGE PROGRAM

 

 

 

JOB TITLES

  

AGE OF THOSE SELECTED

  

AGE OF THOSE NOT SELECTED

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

 

 

B-4

 

 

 

--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Executive
Severance and Change in Control Agreement entered into on [●], 2016 (the
“Agreement”) between myself and Financial Engines, Inc. (the “Company”) and in
this Release Agreement between myself and the Company (the “Release”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release may only be modified by a writing signed by both me and a duly
authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Agreement.

I hereby confirm my obligations under the Confidentiality Agreement.

In exchange for the consideration to be provided to me under the Agreement to
which I am not otherwise entitled, I hereby release and forever discharge the
Company and its owners, agents, officers, shareholders, employees, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns
(collectively “Releasees”) from any and all causes of action, obligations,
costs, expenses, damages, penalties, actions, liabilities, and benefits
(including attorneys’ fees and costs actually incurred), of whatever character,
in law or in equity, known or unknown, suspected or unsuspected, statutory and
non-statutory, matured or un-matured, of any and every kind whatsoever, based on
any act, omission, event, occurrence, or non-occurrence from the beginning of
time to the date I execute this Release (“Released Claims”).

The Release includes, but is not limited to, release of any and all claims
arising out of my employment with the Company or Company-affiliates and the
termination of that employment.  This includes a release of any rights or claims
I may have under the Age Discrimination in Employment in Employment Act, as
amended by the Older Workers' Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Fair
Labor Standards Act, the Pregnancy Discrimination in Employment Act, the Civil
Rights Act of 1991, the Fair Credit Reporting Act, the Rehabilitation Act, the
United States and [California Constitutions, the California Fair Employment and
Housing Act, the California Family Rights Act, the California Private Attorney
General Act, any other provision of the California Labor, Government and Civil
Codes], or any other federal, state or local laws or regulations relating to
terms and conditions of employment.  The Release also includes any claims for
wages, accrued vacation, expenses, overtime, commissions, bonuses, stock
options, penalties, and/or other compensation, failure to maintain records of
hours worked, failure to provide itemized wage statements, of failure to produce
requested personnel or wage related information.  The Release also includes
claims for wrongful discharge, breach of express or implied contract, promissory
estoppel, retaliation, fraud, misrepresentation, intentional and negligent
infliction of emotional distress, defamation, slander, libel, discrimination,
harassment, and any claims that the Company or any Company-affiliate has dealt
with me unfairly or in bad faith.  The Release also includes any claims related
to my ownership of or interest in any stock, options or other Company equities
including claims under the Securities Act of 1933, the Securities Exchange Act
of 1934, [the California Corporations Code] or any other federal, state or local
laws or regulations relating to the ownership, sale or regulation of securities.

Nothing in this Release is to be construed to interfere with my ability to file
a charge with, or assist/participate in an investigation conducted by the Equal
Employment Opportunity Commission or any other agency pursuant to any law that
expressly prohibits waiver of such rights.  However, I acknowledge that I have
waived any ability to collect, directly or indirectly, any monetary or
nonmonetary award based on any Released Claims.  

I have not given or sold any claim discussed in this Release to anyone and I
have not filed a lawsuit, claim, or charge with any court or government agency
asserting any Released Claims.  I will not bring or participate in any class
action, derivative action, representative action or collective action against
the Company which asserts, in whole or in part, any claim(s) which arose prior
to the date I sign this Release whether or not such claims are covered by the
Release.

C-1

 

--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

By signing below, I expressly waive any benefits of Section 1542 of the Civil
Code of the State of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

I do not intend to release any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or any
claims that I may not release as a matter of law, including but not limited to
claims for indemnity, or any claims for enforcement of the Agreement.  To the
fullest extent permitted by law, any dispute regarding the scope of this general
release shall be determined by an arbitrator under the procedures set forth in
the arbitration clause in the Agreement. 

I agree that I will not disparage Releasees or their products or services with
any written or oral statement.  The Company agrees that it will instruct its
current executive officers to not disparage me with any written or oral
statement.  Nothing in this Release shall prohibit me or the Company from
providing truthful information in response to a subpoena or other legal process,
prohibit or impair me or the Company from complying with all applicable laws, or
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.  I hereby represent that I
have been paid all compensation owed and for all hours worked, I have received
all the leave and leave benefits and protections for which I am eligible, and I
have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.  With regard to equity compensation, I acknowledge
that I have reviewed the attached Equity Summary, which details the terms of my
grants, and I agree to the accuracy of the information contained therein.  I
acknowledge and agree that I have no right to acquire equity of Company other
than as specified in Equity Summary.  

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 21 calendar days following the
date it is provided to me.

 

EXECUTIVE

 

 

Name:

 

 

 

 

Date:

 

 

 

Attachments:

 

Equity Summary

Confidentiality Agreement

Important Information Regarding FNGN Transactions

 

C-2

 